 


110 HR 1194 IH: Telephone Excise Tax Repeal Act of 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1194 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Lewis of Georgia (for himself, Mr. Ramstad, Mr. Boucher, and Mr. Gary G. Miller of California) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the excise tax on telephone and other communications services. 
 
 
1.Short titleThis Act may be cited as the Telephone Excise Tax Repeal Act of 2007. 
2.Repeal of excise tax on telephone and other communications services 
(a)In generalChapter 33 of the Internal Revenue Code of 1986 (relating to facilities and services) is amended by striking subchapter B. 
(b)Conforming amendments 
(1)Section 4293 of such Code is amended by striking chapter 32 (other than the taxes imposed by sections 4064 and 4121) and subchapter B of chapter 33, and inserting and chapter 32 (other than the taxes imposed by sections 4064 and 4121),. 
(2) 
(A)Paragraph (1) of section 6302(e) of such Code is amended by striking section 4251 or. 
(B)Paragraph (2) of section 6302(e) of such Code is amended— 
(i)by striking imposed by— and all that follows through with respect to and inserting imposed by section 4261 or 4271 with respect to, and 
(ii)by striking bills rendered or. 
(C)The subsection heading for section 6302(e) of such Code is amended by striking communications services and. 
(3)Section 6415 of such Code is amended by striking 4251, 4261, or 4271 each place it appears and inserting 4261 or 4271. 
(4)Paragraph (2) of section 7871(a) of such Code is amended by inserting or at the end of subparagraph (B), by striking subparagraph (C), and by redesignating subparagraph (D) as subparagraph (C). 
(5)The table of subchapters for chapter 33 of such Code is amended by striking the item relating to subchapter B. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid pursuant to bills first rendered more than 90 days after the date of the enactment of this Act. 
 
